Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 18 is objected to because of the following informalities:  please clarify whether the claimed subject matter “a first control node” associated with the network is referring to “a control node” in the parent claim 17.  For examination purpose, the examiner assume the claimed subject matters are the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is not clear what device or apparatus perform the method comprising: receiving, generating, determining, and providing steps as cited the claim. 
	Regarding claim 17, it is not clear what device or apparatus perform the method comprising: accessing, determining, generating, transmitting, receiving, and transmitting steps as cited in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FOTI (US 2021/0044628 A1).
Regarding claim 1, FOTI discloses a method comprising:
receiving, from a Proxy Call Session Control Function (P-CSCF) associated with a network, a P-CSCF configuration file that identifies availability of a service associated with the P-CSCF (a P-CSCF 85 in an IMS network is permitted to register with the NRF 70 in the core network 30. By registering with the NRF 70 in the core network 30, the P-CSCF 85 is discoverable to the NFs in the core network 30, see ¶ 0038); 
generating, based at least on the P-CSCF configuration file, a service configuration file that includes the P-CSCF as available for network sessions that utilize at least the service (the network node 450 comprises a storing unit 455, a receiving unit 460 and a sending unit 465. The various units 455-465 can be implemented by hardware and/or by software code that is executed by one or more processors or processing circuits. The storing unit 455 is configured to store a list of available servers (e.g. P-CSCFs) in the external data network., see ¶ 0077 see figure 11); 
receiving, from a serving network node, a user device request to connect to the network, the user device request requesting access to the network and utilization of the service (the NRF 70 receive a user request to connect from the SMF 45 via P-CSCF discovery request step 6, see figure 3); 
determining, based at least on the user device request, a set of active P-CSCFs associated with the service, the set of active P-CSCFs including the P-CSCF (providing discovery response step 7, see figure 3); and 
providing, to the serving network node, the service configuration file and session establishment information associated with the set of active P-CSCFs (at step 7, the NRF 70 returns an NRF discovery response including a list of P-CSCFs 85 meeting any filtering criteria provided by the SMF 45, see ¶ 0049).

Regarding claim 4, FOTI discloses registration information associated with a plurality of network services, wherein the registration information provides the session establishment information for the service and additional session establishment information utilized by one or more additional network nodes to access the plurality of network services (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010).

Regarding claim 5, FOTI discloses identifying, based at least on the service configuration file, the P-CSCF and one or more additional P-CSCFs that are associated with the service; and determining, based at least on the P-CSCF configuration file and one or more additional configuration files, that the P-CSCF and the one or more P-CSCFs are active and available to provide the service for a user device associated with the user device request (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010)

Regarding claim 6, FOTI inherently discloses receiving, from the P-CSCF, an updated P-CSCF configuration file; receiving, from the serving network node, an additional user device request to connect to the network and utilize the service; determining, based at least on the updated P-CSCF configuration file, that the P-CSCF is unavailable for the additional user device request; and providing, to the serving network node, alternative session establishment information associated with an alternative set of active P-CSCFs (inherent feature: Because the FQDN or other P-CSCF identifier is provided in the list of P-CSCFs 85 returned to the UE 100, the UE 100 is able to communicate directly with a selected one of the P-CSCFs 85 in the list of P-CSCFs 85 returned by the SMF 45. At step 10, the SMF 45 can optionally subscribe with the NRF 70 to receive updates to the list of P-CSCFs 85 returned by the NRF 70, or updates on the status of the P-CSCFs 85 on the list. This step can be performed at any time, see ¶ 0047). 

Regarding claim 7, FOTI discloses the serving network node is at least one of an Access Management Function, a Session Management Function, a Packet Gateway, or a Serving Gateway; and the service configuration file is managed by at least one of a Domain Name Server or a Network Resource Function (the SMF 45 and NRF 70, see figure 3 and ¶ 0049). 

Regarding clam 8, FOTI discloses a system (see figures 1-4) comprising: one or more processors; a memory; and one or more instructions stored in the memory and executable by the one or more processors to perform operations comprising (see figures 10, 11, 14, 15, 17): 
determining one or more control functions are to be activated to provide one or more services to user devices (the available P-CSCFs register with the NRF 70 for providing services, see figures 2-4);
establishing, for a control function of the one or more control functions, a communication interface between a control function and a network data node (the available P-CSCFs register with the NRF 70, see figures 2-4); 
causing the control function to activate and register with the network data node upon activation of the control function, wherein the control function identifies the one or more services and configuration information during registration (the network node 450 comprises a storing unit 455, a receiving unit 460 and a sending unit 465. The various units 455-465 can be implemented by hardware and/or by software code that is executed by one or more processors or processing circuits. The storing unit 455 is configured to store a list of available servers (e.g. P-CSCFs) in the external data network., see ¶ 0077 see figure 11); 
causing the network data node to generate a dynamic configuration file that enables a network node to establish a connection with the control function (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010).; and 
causing, based at least on an information request, the network data node to transmit the dynamic configuration file to the network node (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010).

Regarding claim 10, FOTI discloses identifying a network data node associated with a user side packet core, wherein the network data node is configured to fulfill information requests issued by network nodes of the user side packet core; providing, to the control function, connection information associated with the network data node; and causing the control function to transmit an attach request to the network data node (a P-CSCF 575 in a data network 80 that is configured to provide services to UEs 100 in a wireless communication network 10. The P-CSCF 575 comprises a sending unit 580 and a receiving unit 585. The units 580 and 585 can be implemented by hardware and/or by software code that is executed by one or more processors or processing circuits. The sending unit 580 is configured to send a registration request to the NRF 70 in the wireless communication network 10. The receiving unit 585 is configured to receive, responsive to the registration request, a registration response indicating whether the registration was successful, see ¶ 0080).

Regarding claim 11, FOTI discloses one or more transceivers, the one or more transceivers capable of communicating with at least one of: the one or more control functions; a Domain Name System (DNS); or a Network Resource Function (NRF) (the SMF 45 and NRF 70, see figure 3 and ¶ 0049). 

Regarding claim 12, FOTI discloses determining, for each of the one or more services, an attach configuration that enables network nodes to establish a connection with the control function to access a service provided by the control function (P-CSCFs, see figures 2-4); determining, for each of the one or more services, an availability of the service associated with the control function; and providing, to the network data node (NRF 70, see figures 2-4), an indication of the attach configuration and the availability associated with the service (in response to the discovery request, the NF discovery node sends, to the SMF in a discovery response, a list of the candidate servers in the external data network selected from the available servers e.g. P-CSCFs, see s¶ 0010).

Regarding claim 13, FOTI discloses wherein causing the network data node to generate the dynamic configuration file further comprises causing the network data node to identify a set of active control functions that are configured to provide the one or more services and determine that user device requests can be routed through the set of active control functions (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010).

Regarding claim 14, FOTI discloses configuration data associated with a plurality of active control functions that enables network nodes to establish service connections with the plurality of active control functions; and service data associated with the one or more services provided by the plurality of active control functions (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010).

Regarding claim 15, FOTI discloses determining one or more additional control functions of the plurality of active control functions are to be deactivated; transmitting, to the network data node, an indication that the one or more additional control functions are unavailable to incoming user device requests; and causing the network data node to remove the one or more additional control functions from the dynamic configuration file (inherent feature: at step 10, the SMF 45 can optionally subscribe with the NRF 70 to receive updates to the list of P-CSCFs 85 returned by the NRF 70, or updates on the status of the P-CSCFs 85 on the list. This step can be performed at any time, see ¶ 0047)

Regarding claim 16, FOTI inherently discloses determining, based at least on the control function and the network data node, an update schedule for the dynamic configuration file; causing, based at least on the update schedule, the control function and the network data node to update the dynamic configuration file with current configuration information associated with the control function; and causing, based at least on a missing update, the network data node to remove the dynamic configuration file associated with the control function (inherent feature: Because the FQDN or other P-CSCF identifier is provided in the list of P-CSCFs 85 returned to the UE 100, the UE 100 is able to communicate directly with a selected one of the P-CSCFs 85 in the list of P-CSCFs 85 returned by the SMF 45. At step 10, the SMF 45 can optionally subscribe with the NRF 70 to receive updates to the list of P-CSCFs 85 returned by the NRF 70, or updates on the status of the P-CSCFs 85 on the list. This step can be performed at any time, see ¶ 0047).

Regarding claim 17, FOTI discloses a method comprising: 
accessing, via a communication interface, a network data node (NRF 70, see figures 2-4) configured to store dynamic configuration information (storing the list of available P-CSCFs in the storing unit 455, see figure 11); 
determining one or more services that are accessible to one or more user devices associated with a network (the list of candidate servers returned by the NF discovery node may include, in addition to the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010); 
generating, based at least on the one or more services, availability information and attach information (in response to the discovery request, the NF discovery node sends, to the SMF in a discovery response, a list of the candidate servers in the external data network selected from the available servers, see ¶ 0010); 
transmitting, to the network data node and via the communication interface, the availability information and the attach information, wherein the availability information and the attach information is incorporated into the dynamic configuration information (the NF discovery node (NRF) provides the identities of the P-CSCFs, any information stored by the NF discovery node such as the services offered by the P-CSCFs and the areas served by the P-CSCFs, see ¶ 0010); 
receiving, based at least on the attach information, one or more user device attach requests from a control node (SMF 45, see figures 2-4) associated with the network (the UE establishes a communication session (e.g. IMS session) with a selected one of the candidate servers in the list of candidate servers, see ¶ 0012); and 
transmitting, to the control node, an attach response that initiates one or more service sessions associated with the one or more user device attach requests (the processing circuit is configured to provide the identities (e.g., network addresses or FQDNs) of one or more of the candidate servers from the list to the UE, and establishes a data session used by the UE to communicate with a selected one of the candidate servers in the external data network, see ¶ 0009). 

Regarding claim 18, FOTI discloses receiving, from the network data node, an update request associated with the dynamic configuration information; determining, based at least on the update request, updated availability information and updated attach information; and transmitting, to the network data node and via the communication interface, the updated availability information and the updated attach information (at step 10, the SMF 45 can optionally subscribe with the NRF 70 to receive updates to the list of P-CSCFs 85 returned by the NRF 70, or updates on the status of the P-CSCFs 85 on the list. This step can be performed at any time, see ¶ 0047).

Regarding claim 19. FOTI discloses receiving, based at least on the attach information, one or more additional attach requests from a first control node associated with the network (any of  NEF, PCF, AUSF, AMF, SAF shown, figure 1); and transmitting, to a second control node different from the first control node, an additional attach response that initiates one or more additional service sessions associated with the one or more additional attach requests (to any of the gNB 25, or any node in data network 80, see figure 1).

Regarding claim 20, FOTI discloses receiving, based at least on the attach information, one or more additional attach requests from a management node associated with the network (any of nodes shown such as SMF, AMF, AUSF, etc,… in figure 1); and connecting, based at least on the one or more additional attach requests, to a user plane function associated with the management node and the one or more user devices (connecting to UPF 35 based on the request from the UE 100, see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOTI in view of XU et al. (US 2012/0198085 A1), hereinafter XU.
	Regarding claims 2-3, 9, FOTI fails to disclose the P-CSCF configuration file further comprises service utilization information associated with one or more user devices that access the service via the P-CSCF and P-CSCF load information associated with one or more communication sessions established via the P-CSCF,  determining, based at least on the service utilization information, that the P-CSCF satisfies a utilization threshold; determining, based at least on the P-CSCF load information, that the P-CSCF satisfies a load threshold; and determining, based at least on the utilization threshold and the load threshold, that the P-CSCF is available for network sessions that utilize at least the service.
	In the same field of endeavor, XU discloses that a plurality of CSCF entities collect its own load information and compare with a preset threshold and reporting the load information to the requesting server e.g. DNS server (see 0014, 0039, figure 2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XU’s teaching in the system taught by FOTI for implementing disaster tolerance and load balancing in IMS network.  

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412